DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 Claim Interpretation
Examiner notes the use of the term “cup” throughout the specification and claims. However,
Examiner notes that a “cup” does not appear to be formed since there is no closed end to the metal
sleeve. For purpose of examination, the term “cup” will be in interpreted as “sleeve.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Beth Felix on 14 June 2022.
The application has been amended as follows: 
Claim 1, line 5, Following “second ring” Insert --each surrounding the first side and the second side--
	
Claim 1, line 13, Delete “air” Replace with --fluid----

	Claim 1, line 14, Delete “air” Replace with --fluid--

	Claim 6, lines 8-9, Delete “from a first end of the metal sleeve to a second end of the metal sleeve” Replace with --an entire length of the inner area--

Claim 6, line 11, Delete “gaseous” Replace with --fluid--

	Claim 6, line 14, Following “second end;” Insert --wherein the upper and lower rings each 
surround the first side and the second side--

Claim 9, line 2, Delete “the first end plate” Replace with --a first end plate--

Claim 9, line 2, Delete “a first end of the metal sleeve” Replace with --a first end of the metal 
sleeve--

Claim 9, line 3, Delete “the second end plate” Replace with --a second end plate--

Claim 9, line 3, Delete “a second end of the metal sleeve” Replace with --a second end of the 
metal sleeve--
Reasons for Allowance
Claims 1, 4, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a first end ring and a second end ring each surrounding the first side and the second side to define the inner area in combination with a pressure device extending an entire length of the inner area in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Previously cited Bernard (DE 2059812), Gmurowski (U.S. 6,176,114), and Costabile (U.S. 4,557,128) in combination teach all limitations of the claims except the combination as cited above. Newly cited Tauzer  (U.S. 6,305,204) teaches the newly added limitations of a plurality of injectors (Figs. 4-5). Further, newly cited DeGain (U.S. 3,625,040) teaches a plunger (76) mounted for reciprocal movement and capable of moving through an entire inner area. Therefore, while each limitation of the claim is taught separately, the combination of all the required elements to arrive at the claimed invention would involve impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799